               Case 2:18-cr-00044-TLN Document 58 Filed 08/12/20 Page 1 of 2



 1   SHARI RUSK
     Attorney at Law
 2   P.O. Box 188945
     Sacramento, CA 95818
 3   Telephone:    (916) 804-8656
     Email: rusklaw@att.net
 4
     Attorney for Defendant
 5   Michael Do
 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                       )       No. 2:18-cr-0044 TLN
                                                     )
 9                                                   )
            Plaintiff,                               )
10                                                   )        COURT: Hon. Judge Deborah Barnes
     v.                                              )
11                                                   )
     MICHAEL DO,                                     )       STIPULATION AND ORDER TO
12                                                   )       MODIFTY CONDITIONS of PRE-
                                                     )       RELEASE
13          Defendant.                               )
                                                     )
14                                                   )
                                                     )
15                                                   )
16

17          The defendant, by and through his undersigned counsel, and the United States, by
18
     and through Assistant United States Attorney, Justin Lee, in consultation with pre-trial services
19
     officer Taifa Gaskins, hereby stipulate and request Mr. Do’s conditions of pre-trial
20

21
     release be modified as follows:

22          Condition number 8 should be modified to order no excessive alcohol instead of no
23          alcohol; and
24
            Condition number 9 ordering drug testing should be removed.
25
            The reason for this request is that Michael Do has done extremely well on supervision.
26

27   He successfully completed the Better Choices Program and his counseling is no longer

28   necessary. He has maintained employment and been responsive and communicative.


                                                         1
               Case 2:18-cr-00044-TLN Document 58 Filed 08/12/20 Page 2 of 2


     Mr. Do was released on supervision on March 6, 2018. He has
 1

 2   abided by all laws and conditions for two and a half years, without incident. Therefore the

 3   parties agree and stipulate that conditions 8 and 9 should be modified.
 4

 5
                                                                 Respectfully Submitted,
 6
     DATE: August 5, 2020                                        /s Shari Rusk
 7                                                               SHARI RUSK
 8
                                                                 Attorney for Defendant
                                                                 MICHAEL DO
 9

10

11
                                                                 /s/ Justin Lee________
                                                                 JUSTIN LEE
12                                                               Assistant United States Attorney
13

14

15                                 PROPOSED ORDER
16

17

18                  It is hereby ordered that Condition 8 should be amended to read “No excessive
19
     use of alcohol” and Condition 9 requiring drug testing be eliminated.
20

21   DATED: August 12, 2020.                      ___________________________
                                                  Hon. Edmund F. Brennan
22
                                                  United States Magistrate Judge
23

24

25

26

27

28




                                                     2
